DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palles-Dimmock et al. (US 2019/0296257 A1; hereinafter “Palles”).
Regarding Claim 1, referring to at least Fig. 3 and related text, Palles teaches a light emitting device, comprising an emission layer (302) comprising a plurality of quantum dots (paragraph 27), and an electron auxiliary layer (301) disposed on the emission layer, the electron auxiliary layer to transport or inject electrons to the emission layer (paragraph 27), wherein the electron auxiliary layer comprises a plurality of metal oxide nanoparticles (306 and 308) (paragraphs 34 and 57), wherein the metal oxide nanoparticles include zinc and a dopant metal, wherein the dopant metal comprises Mg, and further comprises Mn, Ni, Sn, Al, Y, Ga, Zr, Li, Co, or a combination thereof (paragraph 57.  For example, MgxZn1-xO and AlxZn1-xO, where x >0), and wherein the dopant metal in at least one of the metal oxide nanoparticles is included in the metal oxide nanoparticle to have a concentration gradient of the dopant metal (paragraph 57.  For example, the dopant metal M from MxZn1-xO, where M is different Mg and Al with different x concentration from 0<=x<=1).  

Claims 1-6, 17-18, and 21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kim et al. (US 2019/0157596 A1; hereinafter “Kim”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Kim teaches a light emitting device, comprising an emission layer (13) comprising a plurality of quantum dots (paragraphs 81), and an electron auxiliary layer (14) disposed on the emission layer, the electron auxiliary layer to transport or inject electrons to the emission layer (paragraphs 160-162), wherein the electron auxiliary layer comprises a plurality of metal oxide nanoparticles (14a and 14b including first and second nanoparticles including metal oxides) (paragraph 164), wherein the metal oxide nanoparticles include zinc and a dopant metal, wherein the dopant metal comprises Mg, and further comprises Mn, Ni, Sn, Al, Y, Ga, Zr, Li, Co, or a combination thereof (paragraphs 174-178.  For example, 14a formed of Zn1-xMxO, where M is a combination of Mg and Al), and wherein the dopant metal in at least one of the metal oxide nanoparticles is included in the metal oxide nanoparticle to have a concentration gradient of the dopant metal (paragraphs 174-178.  For example, M concentration gradient in 14a and 14b, wherein 14a formed of Zn1-xMxO and 14b formed of ZnO).  
Regarding Claim 2, Kim teaches wherein in at least one of the metal oxide nanoparticles, a concentration of the dopant metal increases in a direction from an inner portion to an outer portion of the nanoparticle, or increases in a direction from the outer portion to the inner portion of the nanoparticle (paragraphs 174-178.  For example, an increase of M from 14b formed of ZnO toward 14a formed of Zn1-xMxO).
Regarding Claim 3, Kim teaches wherein the quantum dots do not comprise cadmium, lead, or a combination thereof (paragraphs 108-109).
Regarding Claim 4, Kim teaches wherein the plurality of quantum dot comprises a Group II-VI compound, a Group III-V compound, a Group IV-VI compound, a Group IV element or compound, a Group compound, a Group compound, a Group I-II-IV-VI compound, or a combination thereof (paragraphs 108-129).
Regarding Claim 5, Kim teaches wherein the dopant metal comprises magnesium, and further comprises aluminum, lithium, gallium or a combination thereof (paragraphs 174-178.  For example, 14a formed of Zn1-xMxO, where M is a combination of Mg and Al).
Regarding Claim 6, Kim teaches wherein a mole ratio of the magnesium with respect to the zinc in the metal oxide nanoparticles is greater than or equal to about 0.01:1 and less than or equal to about 0.5:1 (paragraphs 174-178.  For example, Zn1-xMxO where x being 0.4).
Regarding Claim 17, Kim teaches wherein an average size of the metal oxide nanoparticles is greater than or equal to about 2 nanometer and less than or equal to about 10 nanometers (paragraph 203, 3.5nm).
Regarding Claim 18, Kim teaches wherein the light emitting device emits blue light and has a maximum external quantum efficiency of grater than or equal to about 10% (paragraphs 92-93).
Regarding Claim 21, Kim teaches a display device comprising the light emitting device of claim 1 (paragraph 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 8-10 and 12, teaching of Kim has been discussed above except a ban-edge emission peak in a numerical value (claim 8), a maximum intensity ratio of a trap emission peak (claim 9), a first ultraviolet absorption peak wavelength (claim 10), and a contact resistance and a resistivity (claim 12).  However, Kim teaches the metal oxide nanoparticles identical to that of claim 1 as discussed above.  Therefore, since the structure/composition of the metal oxide nanoparticles disclosed in Kim is identical to that of the claim, claimed property or function, limitation in claims 8-10 and 12, is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 11, Kim has been discussed above including the metal oxide nanoparticles having an organic content (paragraph 163, a combination or inorganic and organic material).  While Kim does not explicitly disclose a weight percentage of the organic content, it would have been obvious to one of ordinary skill in the art to adjust a desired weight percentage as a routine skill in the art for the formation of the electron auxiliary/transport layer having  predictable electron transporting characteristics.  
Regarding Claims 19-20, teaching of Kim has been discussed above except a maximum brightness (claim 19) and a T50 (claim 20).  However, Kim teaches the emission layer comprising the plurality of quantum dots and the metal oxide nanoparticles identical to that of claim 1 as discussed above.  Therefore, since the structure/composition of the emission layer and the metal oxide nanoparticles disclosed in Kim are identical to that of the claim, claimed property or function, limitation in claims 19-20, is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Allowable Subject Matter
Claims 7, 13-16, and 22-23 are allowed.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2020/0067005 A1) teaches a light emitting device (Figs. 1-2 and related text) similar to claims 7, 13, and 22.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new/different grounds of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829